Title: From George Washington to James Anderson, 6–7 February 1798
From: Washington, George
To: Anderson, James



Mr Anderson,
Mount Vernon 6th & 7 1798

It would seem by the reply you handed to me yesterday, in explanation of the observations I had made, in going over your A/cs that you were hurt by the remarks.
The notes were not taken with that view—and you were told so in explicit terms. On the contrary, I remarked that the A/cs were perfectly fair, & only required explanation in one or two instances to make them clear.
Not having the Bank book (for it was in your possession at the time) I could only refer to my own Cash Memorandums for the $200 drawn on the Bank of Alexandria in Jany last. When I saw the Book, and heard your explanation of that, & the other matters which had been noted, I told you more than once, & in strong terms, that I was fully satisfied.
I find no complaint exhibited in the observations; nor do I perceive a single thing required in them, that is repugnant to, or not warranted by our Agreement. I little expected then, to see among your explanations, a hint so early given, of leaving the business at the close of the present year; after having induced me to encounter a very serious expence in erecting a Distillery of which I had no knowledge, nor the smallest intention to do, depending on your experience & Judgment to carry it on. But do as you please in this matter; I never did, nor Ever shall wish to retain any person in my employ contrary to their inclination.
I observed, it is true, that the expences of last year were very great. You had done the same several times before, to me; and I urged the necessity of retrenchment where it was practicable, & care where it was not.
You will recollect that before you received my Observations, or I your explanation, that I suggested the idea, & even asked your aid to procure from Scotland a young man who could ease both you & me of much writing. And you will recollect also that it was to save you from those frequent rides to, & consequent expences

in Alexandria, that I proposed engaging the most respectable Retail dealer to supply me from his own, or provide from other Stores, with such articles as I wanted, on written Orders.
The business of Distilling, last year was, it must be confessed, an uncontemplated, & of course an extra: business; but for what purpose the Dairy, & saving of Clover Seed are mentioned I know not. If saving one’s own Seed (where it will ripen) is not the duty of a farmer, I am yet to learn the duties of one.
The moment it was resolved to establish a Distillery upon the Plan it now is, I declared my entire approbation that it should be under the immediate care of your Son John, and my willingness at the sametime to allow him whatever you thought reasonable, or others received. and this I repeat.
Calling for a quarterly Cash A/c proceeded from no distrust of their not being fairly rendered at the end of the year—but for mutual convenience, & to ⟨save⟩ the trouble of tedious examination, and also that I might see how matters were going on.
If a Cash A/c was exhibited on a loose sheet, it has escaped me. I recollect nothing of it. I am willing to receive the Vouchers, & to certify my approbation of the A/cs in the fullest manner. I should have done it at the foot of the Cash A/c if it had been Posted; or I would have done it before (and am ready to do it now) in the seperate Book, had I not understood from you, that it was intended to be entered therein. And it is no new thing for me to declare, that I never harboured the most distant suspicion of your applying any thing from the Store, or elsewhere to your own use, that you were not justly entitled to. In a word, you have had it from under my hand before, and I repeat it again, that I have been perfectly well satisfied with your conduct at the same time that I have and must continue to do so, ⟨illegible⟩ my business ⟨illegible⟩ & attentions to particular matters, as I expected to ⟨illegible⟩ and this I have done—I think in a friendly matter. I wish you well, and am Your friend

Go. Washington

